Name: Commission Regulation (EEC) No 3789/91 of 19 December 1991 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 4121/88, (EEC) No 4033/89, on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of , the European Communities No L 356/69 COMMISSION REGULATION (EEC) No 3789/91 of 19 December 1991 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 4121/88, (EEC) No 4033/89, on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey whereas those Regulations expire on 31 December 1991 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regula ­ tions should therefore be extended for an additional period, HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products, established by Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 4121 /88 and (EEC) No 4033/89 is hereby extended until 31 December 1992. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ( l ), as last amended by Regulation (EEC) No 2978/91 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of Regulation (EEC) No 288/82, Whereas Commission Regulation (EEC) No 28 1 9/79 (3), the period of validity of which was last amended by Regu ­ lation (EEC) No 3788/91 (4), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas by Regulation (EEC) No 3044/79 (*), as last amended by Regulation (EEC) No 3889/90 (6), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 f), as last amended by Regulation (EEC) No 3889/90, the Commis ­ sion established Community surveillance of imports of certain textile products originating in Egypt ; Whereas by Regulations (EEC) No 4121 /88 (8) and (EEC) No 4033/89 (9), the Commission established Community surveillance of imports of certain textile products originating in Turkey ; Article 2 The descriptions and codes listed in the Annex to this Regulation replace the descriptions and codes listed in Annex I to Regulations (EEC) No 3044/79 and (EEC) No 4121 /88 for the categories concerned. Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 284, 12. 10. 1991 , p. 1 . (3) OJ No L 320, 15. 12. 1979, p. 9 . (4) See page 67 of this Official Journal . (*) OJ No L 343, 31 . 12. 1979, p. 8 . (f) OJ No L 367, 29. 12. 1990, p. 152. 0 OJ No L 174, 9 . 7 . 1980, p. 16. (8) OJ No L 361 , 29. 12. 1988, p. 28 . 0 OJ No L 382, 30. 12. 1989, p. 72. No L 356/70 Official Journal of the European Communities 24. 12. 91 ANNEX 'ANNEX I Category CN code Description 6 Men s or boys woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres Lower parts of tracksuits with lining, other than of category 16 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 6211 33 42 621 1 42 42 621 1 43 42 21 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres Upper parts of tracksuits with lining, other than of category 1 6 or 29, of cotton or of man-made fibres' ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 62021210 ex 6202 12 90 ex 620213 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 6211 33 41 621 1 42 41 621 1 43 41